                                             UNITED STATES BANKRUPTCY COURT
                                            EASTERN DISTRICT OF MICHIGAN (Detroit)

                         In re:                                          Chapter 13 No. 16-49099-pjs
                         Debby Jane Gourley
                                           Debtor.                       Hon. Phillip J. Shefferly
                         ______________________________/




                         Attached is the Statement of Corporate Ownership for the above referenced case.




                         Trott# 491600B01




                         /S/ Crystal L. Price (P69921)
                         /S/ Rose Merithew (P73319)
                         /S/ Shawn C. Drummond (P58471)
                         Attorney for Citibank, N.A., as Trustee for Wachovia Loan Trust 2005-SD1, Asset-Backed
                         Certificates, Series 2005-SD1
                         31440 Northwestern Hwy Ste. 145
                         Farmington Hills, MI 48334-5422
                         248.642.2515
                         Email: EasternECF@trottlaw.com

   TROTT LAW, P.C.
 31440 NORTHWESTERN
  HIGHWAY, SUITE 145
FARMINGTON HILLS, MI
      48334-5422
  PHONE 248.642.2515
FACSIMILE 248.642.3628




                 16-49099-lsg     Doc 63    Filed 08/05/19    Entered 08/05/19 15:41:52       Page 1 of 2
16-49099-lsg   Doc 63   Filed 08/05/19   Entered 08/05/19 15:41:52   Page 2 of 2
